United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    April 7, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 04-41227
                            Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

RIGOBERTO DE PAZ-RIVAS,

                                        Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                         (2:04-CR-72-ALL)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Rigoberto de Paz-Rivas (de Paz) pleaded

guilty to being illegally present in the United States following

deportation and received an eight-month sentence.      On appeal, the

sole issue raised by de Paz is an assertion that the judgment

contains a clerical error that must be corrected pursuant to FED.

R. CRIM. P. 36.    De Paz contends that the judgment improperly states

that he was adjudicated guilty of an offense under 8 U.S.C. §


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
1326(a) and (b), when it should have reflected that his sentence

arose solely under subsection (a).          The government concurs in this

assertion, and the district court has already amended the judgment

on the government’s motion.

     The error in question, however, was not a “clerical error.”

A clerical error is one “arising from oversight or omission.”                FED.

R. CRIM. P. 36.     De Paz was charged in the indictment with an

offense under 8 U.S.C. § 1326(a) and (b), and he pleaded guilty as

charged in the indictment.       The judgment’s repetition of this

charge does   not   constitute   an       “oversight   or   omission”   to    be

remedied under FED. R. CRIM. P. 36.          As the “correction” occurred

more than seven days after sentencing, it was not made pursuant to

FED. R. CRIM. P. 35(a).

     The district court thus lacked jurisdiction to enter the

amended judgment.    The judgment of the district court is VACATED,

and the case is REMANDED to the district court for entry of the

appropriate judgment.




                                      2